DETAILED ACTION
Response to Amendment
Applicant's amendments filed May 17th, 2022 have been entered. Claims 1 and 12 have been amended. Claims 9 and 16 have been cancelled. Claim 21 has been added.
The Section 112 rejections made in the Office action mailed February 17th, 2022 have been withdrawn due to Applicant’s amendments. However, in light of Applicant’s amendments, a new ground(s) of rejection has been made.
The Section 103 rejections over Vairo as the primary reference made in the Office action mailed February 17th, 2022  have been withdrawn due to Applicant’s amendments. However, upon further consideration a new ground(s) of rejection has been made.
The Section 103 rejections over Kumar ‘737 as the primary reference made in the Office action mailed February 17th, 2022  have been withdrawn due to Applicant’s amendments. However, upon further consideration a new ground(s) of rejection has been made.

Response to Arguments
Applicant’s arguments filed May 17th, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although, the subject matter has been amended, Applicant has not provided any specific arguments as to how the rejections of claims that are similar in scope, such as claims 10-11, do not make obvious the claimed subject matter. For instance: 
Applicant has not argued as to why Kumar ‘737’s teaching of a layer of impervious resin or polymer laminated over a surface of the facer to provide a trilayered facer wherein one of the two choices could not obviously be a foam-facing surface and therefore does not read on the claimed subject matter especially when:
Xu teaches a reinforcement layer being formed in the middle or the surface layer of a foam layer [0009].
Polen teaches a reinforcement layer such as a scrim or insulation glass [0010] adhered to the bottom of a nonwoven facer layer via a polymeric adhesive (film) before being embedded (coextensive and integrally formed) within  [0081-0082], which sufficiently teaches the subject matter of claim 1, even without the impervious barrier layer as recited by Kumar ‘737.
There is no reason the current combination does not teach the claimed subject matter.

Claim Rejections - 35 USC § 112
Claims 1-8, 10-15 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly added limitation of “a polymeric film disposed between and adjacent to the reinforcement and the first low-wick outer facing layer” is not fully supported by the specification. The disclosure teaches an impervious layer that is between and adjacent to the reinforcement layer and the first low-wick outer facing layer [0021, 0028-0030, 0032], wherein “the impervious barrier layer may include a thin polyester of similar type film” [0030], which does not provide support for broader claim language of a “polymeric film”, especially without the context of an impervious layer. Moreover, this confuses dependent claims 7 and 10-11 because the subject matter therein is only disclosed in the context of the impervious layer, and therefore, the specification does not teach the board/reinforcement layer as comprising a polyester film or impervious layer in addition to an already present polymeric film.
Claims 2-6 and 9 are rejected for being dependent on a rejected claim.
Regarding claim 12, the specification does not support/enable the broader teaching of “the foam layer varying in thickness across a length such that the first outer facing layer and the second outer facing layer are angled relative to each other”. The specification only discloses wedge-/sloped- configurations and would not enable one of ordinary skill in the art to any variation in thickness that would result in first and second coverings being angled relative to one other, such as the one in U.S. Patent No. 5,144,782 (Fig. 12).
Claims 14-15 and 21 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vairo et al. (U.S. Pub. No. 2020/0362553 A1) (hereinafter “Vairo”) in view of Schillings (DE 102010000600 A1) (hereinafter “Schilings 2010”), Werbrouck (FR 2617220 A3) (hereinafter “Werbrouck”) and Kumar (U.S. Patent No. 8,268,737 B1) (hereinafter “Kumar”).
Regarding claims 1-4, Vairo teaches an insulation system (underlayment) under a top layer [0012] adhered to an external concrete/cementitious wall (compatible with adhesive/mortar) [0008], wherein the insulation composite system comprises a closed cell polyurethane/polyisocyanate foam core having at least one glass fiber expandable glass web embedded therein by applying foam to its surface [0027, 0030-0031, 0054-0055] and a thickness of 1 mm to 500 mm, an example range being 10 mm to 100 mm (0.4 to 4 inches) [0029], wherein the lowest compressive strength of the foam core layer in any dimension is 190 kPa (27.55 psi) (Table 2), wherein the first and second facers are positioned on and adjacent to the expandable glass webs [0031] are mineral coated/saturated glass-fleece (nonwovens) having a thickness of 0.01 mm to 3 mm and including several prima facie overlapping ranges [0032-0034], wherein the mineral coated fibers should inherently prevent wicking and are compatible with mortar and adhesive. Although Vairo’s ranges do not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
Further regarding claim 1, Vairo does not explicitly teach the first and second mineral coated nonwoven/fleece glass facers to be low-wicking, and in the event it is not implicit to the facer as set forth:
Schillings 2010 teaches a top layer for insulating boards for exemplary use in interior or exterior walls, wherein the top layers comprise a glass fiber, glass/polyester fiber mix, or polyester fiber fleece carrier layer [0006, 0018] comprising a mineral coating/cover layer [0007, 0018-0020], such that the coating/carrier combination is flexible yet allows for the better adhesion of mortars, adhesives, etc., but maintains a high water resistance (low wick) [0005, 0009, 0011-0012]. The combination also allows for fungicidal properties and alkali resistance [0012-0013].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a mineral coating on a glass fiber fleece/nonwoven facing such that it becomes a low wick facing. One of ordinary skill in the art would have been motivated to form a mineral-coated glass nonwoven facing having many beneficial properties including that of liquid/fluid penetration resistance [0011-0013].
Even further regarding claim 1 and regarding claim 10, Vairo does not teach a polymeric film disposed between and adjacent to first and second embedded, expandable glass webs and first and second mineral coated nonwoven facings.
Werbrouck teach an insulating board, wherein a coated glass veil (nonwoven/fleece) facing (Figs. 3-4 [2]) that is impenetrable to liquid or soft materials adjacent a hole-containing glass veil (Figs. 3-4 [3]) such that the holes (Figs. 3-4 [4]) allow for the penetration of foam to adhere in locations to the coated glass veil that increases stability and prevents blistering, or a second embodiment comprising an uncoated glass veil (Figs. 6-7 [9]) and an impenetrable polymeric film (Figs. 6-7 [10]) disposed between the uncoated glass veil and the hole-containing glass veil (Figs. 6-7 [3]) such that it is acts and is locally bonded similarly to the foam layer through the holes (Figs. 6-7 [4]) of the glass veil.
Kumar ‘737 teaches a insulation board comprising a facer that allows for water resistance and prevention of bleed through from the foam material (col. 1, lines 44-46 & col. 2, lines 3-15), wherein the facer comprises a flexible mineral coated glass fiber nonwoven/mat (col. 4, lines 17-46 & claim 15), which may increase liquid imperviousness via the application of a resin or polymer film to provide a trilayered facer (col. 9, lines 50-54).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the embodiments of a mineral coated nonwoven facer and the impervious polymeric film of Werbrouck. One of ordinary skill in the art would have been motivated to provide a totally liquid impervious facer where there is a need for high liquid barrier resistance (Kumar ‘737; col. 9, lines 50-54), which also maintains the beneficial qualities of the mineral coating, such as being a primer, fungicidal properties, and alkali resistance, in addition to the improved liquid barrier properties [Schillings, 0011-0013].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vairo in view of Schillings 2010, Werbrouck, and Kumar ‘737, as applied to claim 1 above, further in view of Schillings (EP 2083115 A1) (hereinafter “Schillings ‘115”).
While Schillings 2010 and Kumar teaches using glass and/or polyester fibers for the nonwoven/fleece, the use of polymeric fibers is not motivated.
Schillings ‘115 teaches a building/construction panel comprising insulating foam such as polyurethane or polystyrene, wherein the mineral-coated glass fiber mats are known facer layers [0002], wherein some to all of the glass fibers may be replaced with mineral-coated polyester fibers, which form a more flexible and bendable web [0006-0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a nonwoven comprising polymeric fibers. One of ordinary skill in the art would have been motivated to provide a more bendable/flexible nonwoven web that still meets the same/similar properties/characteristics of a glass nonwoven [0007].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vairo in view of Schillings 2010, Werbrouck, and Kumar ‘737, as applied to claim 1 above, further in view of Barry et al. (U.S. Patent No. 6,030,559) (hereinafter “Barry”).
Vairo teaches the use of expandable glass fiber nonwovens, but it is not clear if the expandable glass fiber nonwovens constitute glass fiber scrims.
Barry teaches a rigid insulating closed cell polymeric foam board comprising on one or both sides a fibrous facing (All Figs. [11/12]) adjacent to a non-expansible hole-containing fibrous reinforcing materials (All Figs. [34/35]) which are embedded in the surface of the polymeric foam core (All Figs. [25]), which has good dimensional stability, thermal resistance, and compressive strength (col. 1, lines 63-65), wherein the use of non-expansible fibrous reinforcing material having discontinuities allows of it to be readily penetrated unlike the expandable glass which causes deformations in the surface layer (col. 4, lines 3-20), wherein a preferred reinforcing material is a glass scrim (col. 4, lines 39-49).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a glass fiber scrim as the penetrable fibrous reinforcing material over an expandable glass layer. One of ordinary skill in the art would have been motivated to form a uniform/non-deformed facing surface of the reinforced foam (col. 4, lines 3-20).

Claims 7 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vairo in view of Schillings 2010, Werbrouck, and Kumar ‘737, as applied to claims 1 & 10 above, further in view of Kumar et al. (U.S. Patent No. 7,763,134 B1) (hereinafter “Kumar ‘134”) OR Myeong-Hee et al. (KR 2016-0031095 A) (hereinafter “Myeong-Hee”).
While the use of an impervious/impermeable polymeric film (which is also adjacent and comprising the reinforcement layer) is taught by both Werbrouck and Kumar ‘737, particulars about the polymeric film are not greatly expanded thereon.
Kumar ‘134 teaches a composite building board comprising a polymeric foam and having a water resistant facer, wherein the facer comprises a glass nonwoven having a breathable (i.e. waterproof, vapor/air permeable) film, wherein the breathable film is a polyolefin, nylon, or polyester and comprises a thickness of 0.9 to 1.2 mils (0.002-0.03 mm).
	OR
Myeong-Hee teaches a building insulating material attachable to concrete mortar, or both [0001-0003, 0015] comprising a thermosetting polymer foam core and facing materials on both sides, each facing material comprising a two layers of glass fiber, wherein as used with Kumar ‘737/Xu or Kumar ‘737/Polen, the second glass fiber material being the embedded reinforcing material, and a hydrophobic plastic film layer between the glass fiber layers [0007], wherein the hydrophobic plastic film comprises polyester and has a thickness of 20 to 200 µm (0.02-0.2 mm) [0008-0010] and the glass fiber layers comprising a thickness of 100 to 300 µm and a basis weight of 40 to 90 g/m2.
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look for workable materials and dimensional properties of impervious plastic films.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vairo in view of Schillings 2010, Werbrouck, and Kumar ‘737, as applied to claim 1 above, optionally further in view of Toas et al. (U.S. Pub. No. 2006/0019568 A1) (hereinafter “Toas”) OR Nuemann et al. (U.S. Pub. No. 2004/0072487 A1) (hereinafter “Nuemann”).
Regarding claim 8, Vairo/Schillings 2010/Webrouck/Kumar ‘737 teach an explicitly water penetration resistant facing material comprising a nonwoven having mineral coated fibers, such as acrylic and calcium carbonate, and a high liquid barrier impervious film but do not teach an explicit measured value for water penetration resistance. Although the prior art does not disclose a hydrostatic pressure range, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In the event the hydrostatic pressure is not inherently within or near the claimed range(s):
Toas teaches an building board having a mineral coated glass or polyester fiber nonwoven facing material resistant to air infiltration and liquid water penetration yet permeable to water vapor, wherein the mineral coating comprises a polymeric component such as acrylic and a mineral component, wherein exemplary facer thicknesses are 0.23 mm and 0.3 mm [0057] and a mass per unit area of 38.7 grams/meter2 [0056-0060], wherein the facing has a water resistance of at least 100 cm (1000 mm/39.4 inches) [0048].
	OR
Nuemann teaches an building board having a mineral coated glass facer, which preferably also contains organic polymer material as well, wherein the coating prevents wicking and are water/weather resistant [0007, 0010-0017], wherein the hydrostatic pressure of the layer is at least 100 mm (4 inches), to at least more than 400 mm (15.75 inches), using acrylic components [0007, 0018-0019].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look for methods of measuring of successfully achieving the intended invention of Vairo/Schillings 2010/Webrouck/Kumar ‘737.

Claims 1-7 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schillings et al. (EP 3045306 A1) (hereinafter “Schilings EP”) as evidenced by Schillings (DE 102010000600 A1) (hereinafter “Schilings 2010”), and in view of Polen et al. (WO 2021/142337 A1) (hereinafter “Polen”) either evidenced by Wiyono et al. (Characterization of…Rigid Polyurethane Foam) (hereinafter “Wiyono”) OR Soukup et al. (U.S. Patent No. 6,140,383) and Xu et al. (CN 2656524 Y) (hereinafter “Xu”) OR further in view of Paradis et al. (U.S. Pub. No. 2008/0124530 A1) (hereinafter “Paradis 2008”).
Regarding claims 1-7 and 10-11, Schillings EP teaches an insulating building board, such as a wall or ceiling board, comprising a rigid polymeric foam core (Figs. 8-9 [6] & Fig. 1 [10]) that is preferably polyurethane or polyisocyanurate [0029-0030, 0039], comprising a first top/cover layer (Figs. 8-9 [5] & Fig. 1 [12]) and a second top/cover layer (Figs. 8-9 [5’] & Fig. 1 [14]) on first and second opposing sides, the cover layers comprising in sequence outward from the foam core a gas-tight (impervious) barrier layer (Figs. 8-9 [5] & Fig. 1 [12]) comprising a mono or multilayered polymeric film (Figs. 8-9 [1/1’] & Fig. 1 [20]), which may be a polyester film, and having a thickness of 30 to 150 µm (0.01-0.2 mm) [0015, 0018, 0047], and either directly laminated or adhesively bonded (Figs. 8-9 [2/2’] & Fig. 1 [26]) [0013] to a carrier layer (Figs. 8-9 [4/4’] & Fig. 1 [16]) comprising a nonwoven/fleece of glass and/or polyester fibers [0019], wherein the carrier layer comprises a mineral-based covering/coating layer (Figs. 8-9 [3/3’] & Fig. 1 [18]) [0012, 0071-0072], wherein the top cover layer comprises an overall thickness range of 300 to 700 µm [0026], wherein the thickness of the coated carrier layer minus the thickness of the film layer comprises a range of 150 µm to 670 µm (0.15 to 0.67 mm) and minus an adhesive film comprising a similar weight to the barrier film also gives a prima facie overlapping range, wherein Schillings 2010 evidences a top layer for insulating boards for exemplary use in interior or exterior walls, wherein the top layers comprise a glass fiber, glass/polyester fiber mix, or polyester fiber fleece carrier layer [0006, 0018] comprising a mineral coating/cover layer [0007, 0018-0020], such that the coating/carrier combination is flexible yet allows for the better adhesion of mortars, adhesives, etc., but maintains a high water resistance (low wick) [0005, 0009, 0011-0012]. The combination also allows for fungicidal properties and alkali resistance [0012-0013].
Further regarding claim 1 and regarding claim 7, the particulars of the polymeric foam core, specifically its thickness and compressive strength and whether or not it contains a reinforcing layer coextensive and integrally formed within the foam core layer such that the polymeric film would be disposed between and adjacent to the reinforcement layer and the coated carrier are not taught.
Polen teaches an insulating construction board for walls, ceilings, and the like [0002] comprising a polymeric foam layer such as polyurethane or polyisocyanurate [0003, 0084] having an exemplary thickness of between 1 and 5 inches when a density is between 1.0 and 2.8 lbs/ft3 [0086] and a thickness of 0.2 to 3 inches when a density is between 3 and 25 lbs/ft3 [0087-0088], the foam delimited on both sides by a facer, wherein the facer comprises a coated glass and/or polyester fiber nonwoven [0052-0065] comprising a mineral-based coating [0069, 0098], wherein adhered/bonded to the bottom surface of the facer comprises a reinforcement layer comprising insulation glass and/or a glass scrim [0010], which results in the improvement of the compression strength and overall stability of the board [0081-0082].
It would have been obvious to one of ordinary skill in the art at the time of invention when reinforcing an rigid polymeric foam insulating board with a fibrous facing material to attach a reinforcement layer to an uncoated/lower surface. One of ordinary skill in the art would have been motivated to increase board stability and compressive strength [0010].
Further regarding the compressive strength:
Xu evidences a composite insulation board for many types of uses having increased flexural strength, bending resistance, and compressive strength aided by incorporating a reinforcing mesh (scrim) within the foam formed of plastic or nylon, metal, glass, or paper [0009] in one or more layers, wherein the layers may be adjacent or attached to the surface/facing sheets, an example of which being aluminum foil, cloth, paper, or film, but may be any thin facer [0009-0010, 0018-0020]. This increases the foam core’s flexural strength by more than 5 times and its compressive strength by more than 3 times.
Soukup evidences an insulation board comprising rigid isocyanurate foam core and having a coated glass fiber mats bonded to both sides, wherein the foaming/lamination process is similar or the same as that as set forth in Schillings EP and Polen, such that an improvement to compressive strength results in a compressive strength of 34 psi at a density of about 1.74 lbs/ft3 (col. 10, lines 40-48), without internal/embedded reinforcement.
	OR
Wiyono evidences that for rigid polymer foams, specifically rigid polyurethane foams, used as sandwich panel cores, it has been fairly well-established in the art that values for density and values for (thickness directional) compressive strength are fairly well-correlated, developing a predictive equation, y=11.15x-140.86, wherein y = Pressure (kPa) and x = density (kg/m3) (Pg. 14402, Fig. 10a).
Applying their equation to the lower density range of Polen, using the closed cell foam formed a density of about 1.0 to 2.8 lb/ft3 density, gives an estimated unreinforced compressive strength range of 18.4 to 52.1 psi, wherein a reinforced compressive strength enhanced at least 3 times as set forth by Wu would place any compressive strength value well within the range of claim 1 and overlapping that of claim 2. The higher density range (3 to 25 kg/m3) for use as a coverboard as set forth by Polen would place the unreinforced range from 57.3 to 627.2 psi, and the narrower range of 4 to 8 kg/m3 in a range of 83.2-186.8 psi, within a reasonable distance of meeting both ranges upon enhancing the compressive strength with a reinforcement.
Alternatively, in the event that the compressive strength is not inherent to the combination of Schillings EP/Polen as evidenced above:
Teaching a composite foam cored panel as adapted as to form a flooring underlay, Paradis 2008 teaches a flooring system comprising a polymeric foam core and comprising reinforcing scrims at one or both surfaces, wherein a minimum compressive strength is 25 psi for rigid tile or stone and greater than 250 psi for linoleum or resilient tile [0014].
It would have been obvious and motivated to one of ordinary skill in the art to form a facer comprising a reinforcing scrim/mesh for achieving compressive strengths within the claimed ranges when adapting the coverboard as a flooring underlay. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schillings EP in view of Polen and optionally Paradis 2008, as applied to claim 1 above, optionally further in view of Toas et al. (U.S. Pub. No. 2006/0019568 A1) (hereinafter “Toas”) OR Nuemann et al. (U.S. Pub. No. 2004/0072487 A1) (hereinafter “Nuemann”).
Regarding claim 8, Schillings EP/Polen teach an explicitly water penetration resistant facing material comprising a nonwoven having mineral coated fibers, such as acrylic and calcium carbonate, and a gas-tight liquid barrier but water vapor permeable film, but do not teach an explicit measured value for water penetration resistance. Although the prior art does not disclose a hydrostatic pressure range, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In the event the hydrostatic pressure is not inherently within or near the claimed range(s):
Toas teaches an building board having a mineral coated glass or polyester fiber nonwoven facing material resistant to air infiltration and liquid water penetration yet permeable to water vapor, wherein the mineral coating comprises a polymeric component such as acrylic and a mineral component, wherein exemplary facer thicknesses are 0.23 mm and 0.3 mm [0057] and a mass per unit area of 38.7 grams/meter2 [0056-0060], wherein the facing has a water resistance of at least 100 cm (1000 mm/39.4 inches) [0048].
	OR
Nuemann teaches an building board having a mineral coated glass facer, which preferably also contains organic polymer material as well, wherein the coating prevents wicking and are water/weather resistant [0007, 0010-0017], wherein the hydrostatic pressure of the layer is at least 100 mm (4 inches), to at least more than 400 mm (15.75 inches), using acrylic components [0007, 0018-0019].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look for methods of measuring of successfully achieving the intended invention of Schillings EP/Polen.

Claims 12-13 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paradis et al. (U.S. Pub. No. 2014/0130435 A1) (hereinafter “Paradis 2014”) as evidenced by Gay et al. (U.S. Patent No. 5,112,678) (hereinafter “Gay”), in view of Barry et al. (U.S. Patent No. 6,030,559) (hereinafter “Barry”) OR Polen et al. (WO 2021/142337 A1) (hereinafter “Polen”) as evidenced by or in view of Xu et al. (CN 2656524 Y) (hereinafter “Xu”) and Wiyono et al. (Characterization of…Rigid Polyurethane Foam) (hereinafter “Wiyono”) OR Soukup et al. (U.S. Patent No. 6,140,383), and Gullett et al. (U.S Pub. No. 2011/0072736 A1) (hereinafter “Gullettf”).
Regarding claims 12-13, Paradis 2014 teaches a roofing system comprising insulation boards having a core of rigid polyisocyranurate foam having a density of between about 1.5-12 lbs/ft3 and having a thickness of ½ to 4 inches or a higher density of 4 to 8 and up to 25 lbs/ft3 at a thickness of ¼ to ½ inch and wherein the thickness may vary [0040], wherein the foam is faced on both sides with a glass fiber mat/nonwoven having a mineral coating, such as calcium carbonate in an acrylic binder [0004, 0007-0008, 0041], wherein the glass mats may additionally comprise a scrim layer for reinforcing the foam layer [0034, 0036, 0060] wherein the foam layer is formed by pouring over the glass mat-based facer [0014], wherein the glass mat facers may comprise different thicknesses such that an top facer comprises a thickness of about 0.025 inch (0.635 mm) or less and a bottom facer comprises a thickness of about 0.3 inches or more (7.62 mm) [0070-0072], wherein Gay evidences a composite board for construction, such as roofs or siding-walls (col. 1, lines 10-15), comprising a polymeric foam core and two glass nonwoven facing layers, wherein the facing layers comprise a mineral coating that is liquid penetration resistant to both organic liquids and water, as such is the criteria for underlayment/facers (col. 1, lines 28-34; col. 2, lines 40-50 & 64-68).
Further regarding claim 12 and regarding claim 21, it is not clear from the disclosure whether the reinforcement glass scrim is coextensive with the foam layer and integrally formed within and a compressive strength and variation in thickness such that first and second cover layers are formed at an angle to one another.
Barry teaches a rigid insulating closed cell polymeric foam board comprising on one or both sides a fibrous facing (All Figs. [11/12]) adjacent to a non-expansible hole-containing fibrous reinforcing materials (All Figs. [34/35]) which are embedded in the surface of the polymeric foam core (All Figs. [25]), which has good dimensional stability, thermal resistance, and compressive strength (col. 1, lines 63-65), wherein the use of non-expansible fibrous reinforcing material having discontinuities allows of it to be readily penetrated unlike the expandable glass which causes deformations in the surface layer (col. 4, lines 3-20), wherein a preferred reinforcing material is a glass scrim (col. 4, lines 39-49).
	OR
Polen teaches an insulating construction board for walls, ceilings, and the like [0002] comprising a polymeric foam layer such as polyurethane or polyisocyanurate [0003, 0084] having an exemplary thickness of between 1 and 5 inches when a density is between 1.0 and 2.8 lbs/ft3 [0086] and a thickness of 0.2 to 3 inches when a density is between 3 and 25 lbs/ft3 [0087-0088], the foam delimited on both sides by a facer, wherein the facer comprises a coated glass and/or polyester fiber nonwoven [0052-0065] comprising a mineral-based coating [0069, 0098], wherein adhered/bonded to the bottom surface of the facer comprises a reinforcement layer comprising insulation glass and/or a glass scrim [0010], which results in the improvement of the compression strength and overall stability of the board [0081-0082].
It would have been obvious to one of ordinary skill in the art at the time of invention when reinforcing an rigid polymeric foam insulating board with a fibrous facing material to provide a reinforcement scrim material as coextensive with the foam layer and integrally formed within. One of ordinary skill in the art would have been motivated to increase board stability and compressive strength [Barry; col. 1, lines 60-65 OR Polen; 0010].
Soukup teaches/evidences an insulation board comprising rigid isocyanurate foam core and having a coated glass fiber mats bonded to both sides, wherein the foaming/lamination process is similar or the same as that as set forth in Schillings EP and Polen, such that an improvement to compressive strength results in a compressive strength of 34 psi at a density of about 1.74 lbs/ft3 (col. 10, lines 40-48).
	OR
Xu teaches/evidences a composite insulation board for many types of uses having increased flexural strength, bending resistance, and compressive strength aided by incorporating a reinforcing mesh (scrim) within the polymeric foam formed of plastic or nylon, metal, glass, or paper [0009] in one or more layers, wherein the layers may be adjacent or attached to the surface/facing sheets, an example of which being aluminum foil, cloth, paper, or film, but may be any thin facer [0009-0010, 0018-0020]. This increases the foam core’s flexural strength by more than 5 times and its compressive strength by more than 3 times.
Wiyono teaches/evidences that for rigid polymer foams, specifically rigid polyurethane foams, used as sandwich panel cores, it has been fairly well-established in the art that values for density and values for (thickness directional) compressive strength are fairly well-correlated, developing a predictive equation, y=11.15x-140.86, wherein y = Pressure (kPa) and x = density (kg/m3) (Pg. 14402, Fig. 10a).
Applying their equation to the lower density range of Polen, using the closed cell foam formed a density of about 1.0 to 2.8 lb/ft3 density, gives an estimated unreinforced compressive strength range of 18.4 to 52.1 psi, wherein a reinforced compressive strength enhanced at least 3 times as set forth by Wu would place any compressive strength value well within the range of claim 1 and overlapping that of claim 2. The higher density range (3 to 25 kg/m3) for use as a coverboard as set forth by Polen would place the unreinforced range from 57.3 to 627.2 psi, and the narrower range of 4 to 8 kg/m3 in a range of 83.2-186.8 psi, within a reasonable distance of meeting both ranges upon enhancing the compressive strength with a reinforcement.
Gullett teaches a process of making slightly sloped/tapered rigid insulating foam roofing members comprising a polyisocyanurate or similar foam core (All Figs. [90]) [0013, 0102] poured/fed between a first facer (All Figs. [42]) and a second facer (All Figs. [44]) [0017, 0028, 0068], which may comprise coated glass mats [0101], which are preferably impermeable [0004] and angled in relation to one another (Figs. 15-16), and then cut to provide a plurality of tapered/triangular shaped members/boards [0025, 0099, 0081, & Fig. 19] where the foam varies over a length to provide a drainage plane [0005, 0015, 0084] which is formed across a length of 48 inches (4 feet) at a depth/height of about 1 inch [0070], which gives a slope of at least 0.25 inches per foot.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a variation in thickness to the foam core such that the first and second coated nonwoven glass facing layers are formed at an angle to one another at the slope as claimed. One of ordinary skill in the art would have been motivated to provide drainage planes using faced polymeric foam insulation boards [0010, 0051, 0066, 0083-0084].

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paradis 2014 in view of Barry OR Polen and Gullett, as applied to claim 12 above, further in view of Werbrouck (FR 2617220 A3) (hereinafter “Werbrouck”), and Kumar (U.S. Patent No. 8,268,737 B1) (hereinafter “Kumar”), wherein claim 15 is further in view of Kumar et al. (U.S. Patent No. 7,763,134 B1) (hereinafter “Kumar ‘134”) OR Myeong-Hee et al. (KR 2016-0031095 A) (hereinafter “Myeong-Hee”).
Regarding claims 14-15, Paradis 2014/Barry OR Polen/(Soukup or Xu/Wiyono)/Gullett teach an insulating board comprising a polymeric foam core comprising a variation in thickness such that a first mineral coated nonwoven facer and a second thicker mineral coated nonwoven facer are formed at an angle to each other, but do not teach an impervious layer positioned between the foam core layer and at least one of the first and second mineral coated nonwoven facers.
Kumar ‘737 teaches a insulation board comprising a facer that allows for water resistance and prevention of bleed through from the foam material (col. 1, lines 44-46 & col. 2, lines 3-15), wherein the facer comprises a flexible mineral coated glass fiber nonwoven/mat (col. 4, lines 17-46 & claim 15), which may increase liquid imperviousness via the application of a resin or polymer film to provide a trilayered facer (col. 9, lines 50-54).
Werbrouck teach an insulating board, wherein a coated glass veil (nonwoven/fleece) facing (Figs. 3-4 [2]) that is impenetrable to liquid or soft materials adjacent a hole-containing glass veil (Figs. 3-4 [3]) such that the holes (Figs. 3-4 [4]) allow for the penetration of foam to adhere in locations to the coated glass veil that increases stability and prevents blistering, or a second embodiment comprising an uncoated glass veil (Figs. 6-7 [9]) and an impenetrable polymeric film (Figs. 6-7 [10]) disposed between the uncoated glass veil and the hole-containing glass veil (Figs. 6-7 [3]) such that it is acts and is locally bonded similarly to the foam layer through the holes (Figs. 6-7 [4]) of the glass veil.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the embodiments of a mineral coated nonwoven facer and the impervious polymeric film of Werbrouck. One of ordinary skill in the art would have been motivated to provide a totally liquid impervious facer where there is a need for high liquid barrier resistance (Kumar ‘737; col. 9, lines 50-54), which also maintains the beneficial qualities of the mineral coating on the outer nonwoven surface such as fire-resistance [Paradis 2014; 0036 .
Further regarding claim 15, While the use of an impervious/impermeable polymeric film (which is also adjacent and comprising the reinforcement layer) is taught by both Werbrouck and Kumar ‘737, particulars about the polymeric film are not greatly expanded thereon.
Kumar ‘134 teaches a composite building board comprising a polymeric foam and having a water resistant facer, wherein the facer comprises a glass nonwoven having a breathable (i.e. waterproof, vapor/air permeable) film, wherein the breathable film is a polyolefin, nylon, or polyester and comprises a thickness of 0.9 to 1.2 mils (0.002-0.03 mm).
	OR
Myeong-Hee teaches a building insulating material attachable to concrete mortar, or both [0001-0003, 0015] comprising a thermosetting polymer foam core and facing materials on both sides, each facing material comprising a two layers of glass fiber, wherein as used with Kumar ‘737/Xu or Kumar ‘737/Polen, the second glass fiber material being the embedded reinforcing material, and a hydrophobic plastic film layer between the glass fiber layers [0007], wherein the hydrophobic plastic film comprises polyester and has a thickness of 20 to 200 µm (0.02-0.2 mm) [0008-0010] and the glass fiber layers comprising a thickness of 100 to 300 µm and a basis weight of 40 to 90 g/m2.
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look for workable materials and dimensional properties of impervious plastic films.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gluck et al. (U.S. Patent No. 4,764,420) teach a thermally insulating laminate comprising a rigid plastic foam comprising at both surfaces a facer comprising a fibrous sheet having a film layer of air- and moisture-impervious polymer disposed between the facer and the foam (abstract).
Aoyama et al. (JP 01-198336) teach forming insulating polymeric foam core comprising on both sides inorganic sheets comprising a glass fiber nonwoven having a mineral-based coating comprising a binder such as acrylic and an inorganic filler such as calcium carbonate to impart sealing properties thereto, wherein sealing properties can be further enhanced by laminating a polyethylene resin layer to at least one side of the inorganic sheet.
DE 1927794 U teaches to assist insulating polymeric, specifically polyurethane, foam cores in dissipating water vapor a mesh layer comprising a nonwoven or threads of mineral, natural, or synthetic fibers is attached to at least one of the facer/cover layers and the mesh is embedded within the surface of the foam during the foaming process.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 28th, 2022